DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13-20 as amended in the claim listing of 2/8/2021are examined in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 13 recites the limitation “wherein the emulsified product is free from emulsifying agent” as recited in amended claim 13 is being interpreted in light of the specification, specifically  para 74 and 92 of applicant’s disclosure where “Some commonly used emulsifying agents include, but are not limited to gum tragacanth, sodium lauryl sulfate, sodium dioctyl sulfosuccinate, and polymers known as Spans.RTM.  or Tweens.RTM.”. Further both the claims (claim 17) and specification include “third liquid phase comprising an insoluble component, optionally spices, herbs, vegetable gum or starch”. Since the specification does not provide an exhaustive list of gums and polysaccharides that are being considered as emulsifiers, it renders the claims unclear as to which of the gums fall in the category of emulsifying agents and which ones do not fall in the emulsifier/stabilizer category for “wherein the emulsified product is free from emulsifying agent”. For the purposes of this office action, the claims are being interpreted to be directed to emulsified product free of added emulsifying agents like sodium lauryl sulfate, sodium dioctyl sulfosuccinate, and polymers known as Spans.RTM.  or Tweens.RTM.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Rejection of claims 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okada et al. (US 20020155201A1), hereinafter Okada has been withdrawn based on applicant’s amendments to independent claim (See claims of 2/8/2021)

Claims 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Gastel (US 20150050399A1), hereinafter Van Gastel.

Claim interpretation: 
Term “wherein the emulsified product is free from emulsifying agent” as recited in amended claim 13 is being interpreted as being free of added emulsifying agents like sodium lauryl sulfate, sodium dioctyl sulfosuccinate, and polymers known as Spans.RTM.  or Tweens.RTM.
Term “and/or” utilized in claim 15 is being interpreted as “OR”. Thus, either water soluble components or oil composition is required.
Regarding claim 19, “the food product comprises 1 to 30%, optionally 5-25% or 10-20% emulsified product by weight of the food product.”, will be interpreted to describe the emulsified product range of 1-30% in food and the optional ranges are not required. 

Claim rejections:


a first liquid phase comprising at least one water soluble component dissolved in water ( see para 81-82 of Example 1 and Para 28, 34, 64 and 71) , and
a second liquid phase comprising an edible fat ( see para 81-82 of Example 1 and Para 27, 33, 63, and 70), wherein the emulsified product is homogenized (see para 81-82 of Example 1), and
wherein the emulsified product is free from an emulsifying agent (see at least Example 1 where no additional emulsifier is included and also see para 56 and 74 where Van Gastel teaches that emulsion does not contain any water soluble thickener). Thus, based on the interpretation above the teaching of Van Gastel emulsion does not include added emulsifying agents like sodium lauryl sulfate, sodium dioctyl sulfosuccinate, and polymers known as Spans.RTM.  or Tweens.RTM..

Regarding claim 14, Van Gastel teaches an emulsified product of claim 13, wherein the emulsion is maintained at a temperature above the melting point of the edible fat (See Para 32 where the emulsion composition is heated to 90C, the emulsion is “heat stable” for the purpose of making the emulsion (para 32), for heat sterilization or pasteurization purposes (Para 38) and for use in foods that cook at high temperatures (para 48), also see the conditions used for Example 1 where temperature above melting temperatures of fats are utilized).

Regarding claim 15, Van Gastel teaches an emulsified product of claim 13, wherein the edible fat comprises butter, olive oil, extra virgin olive oil, corn oil, canola oil, soybean oil, margarine, sour cream or yogurt and/or the water soluble component comprises salt, sea salt, seasoning, broth or flavouring extract (Para 37 where up to 20% other edible ingredients and Example 1 where salt and sugar are taught).

Regarding claim 16, Van Gastel teaches an emulsified product of claim 13, comprising 20 to 40% of the first liquid phase and 60 to 80% of the second liquid phase by weight (See para 81-82 of Example 1 and Para 27-28, 33-34, 63-64 and 70-71 where the proportion of water phase and oil phase encompass the claimed range). Thus there are range taught by Van Gastel overlap the claimed range.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 17, Van Gastel teaches an emulsified product of claim 13, wherein the homogenized mixture comprises a third liquid phase comprising an insoluble component, optionally spices, herbs, vegetable gum or starch (Para 61, herbs, spices and mustard are taught).



Regarding claim 19, Van Gastel teaches a food product of claim 18, wherein the food product comprises 1 to 30% emulsified product by weight of the food product (see para 57 of Van Gastel where food product to oil-in-water emulsion ranges “from 80:20 to 99:1 “, i.e., the emulsified product ranges from 1-20%, which falls in the claimed range.

Regarding claim 20, Van Gastel teaches a food product of claim 18, wherein the food product is meat or poultry, optionally turkey (See para 57, meat  is taught).

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-20 over Okada have been considered but  are moot because the new ground of rejection necessitated by the amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTI CHAWLA/Primary Examiner, Art Unit 1792